Van Vorst, J.
By order of March 30, 1872, the judgment was ordered to be entered against the plaintiff personally, and it was accordingly so entered. The plaintiff, Samuel Lederer, jr., is the judgment debtor. ■ The proceedings under section 292 of the Code, are authorized when the execution against the property of the judgment debtor is returned unsatisfied.
This step having been taken the supplementary proceedings are regular.
The regularity of the judgment cannot be questioned in this proceeding.
In Grantman agt. Thrall (31 How., 464), it is suggested that the reasonable and better practice is to issue the execution against the infant in the first instance, before proceeding ' against the guardian. Motion denied.